This case, by regular procedure, is on appeal from a judgment of the District Court of Tarrant County adjudging the appellant guilty of a felony.
It has been made to appear to this court by the written affidavit of the Honorable Jesse M. Brown, Attorney for the State, that since the appeal was prosecuted, the appellant died. The effect of his death was to abate the appeal. March v. State, 5 Texas Criminal Appeals, 450.
The appeal being abated, it is ordered that the cause be stricken from the docket.
Dismissed. *Page 452